DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over French document FR 3 000 007in view of Great Britain reference GB 2 363 098 A.
Regarding claim 1, French document FR 3 000 007 discloses an instrument panel assembly comprising: a cross member (1) including a first beam (2a); and a second beam (2b); a center support assembly (3) (molded plastic) including: a first structural arm (10);  a second structural arm (10); and  a center support bracket (11, 12, 13); and a steering column support (7); wherein the first beam (2a) is hollow and has a larger diameter at its widest cross section than the second beam (2b), and the second beam (2b) is adapted to slide into and be received by the first beam (2a) as shown in Figure 1. 
However, French reference ‘007 does not show wherein one or more of the first beam and the second beam include one or more longitudinal channels on an exterior.
Great Britain reference GB 2 363 098 A teaches a support assembly for a vehicle dashboard (10) comprises a support beam (11) with grooves (14a, 15a, 16a, 17a) disposed peripherally on the support beam to support at least one dashboard module in a selected one of a plurality of positions (claim 1);  a support assembly (10) comprises mounting means (20) with tags (14a, 15a, 16a, 17a) (interlocking feature) which are received in the grooves (14a, 15a, 16a, 17a) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first beam and the second beam of French document FR 3 000 007 with channels on the exterior, as taught by Great Britain reference GB 2 363 098 A, in order to support at least one dashboard module in a selected one of a plurality of positions.
Regarding Claim 5, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 1, wherein the second structural arm engages one or more longitudinal channels on the second beam with one or more interlocking features, the one or more interlocking features fit inside the one or more longitudinal channels, securing the second structural arm to the second beam. 
Regarding Claim 7, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly claim 1, including a plurality of positioning brackets. 
 discloses the instrument panel assembly of claim 1, including a plurality of molded polymeric positioning brackets. 
Regarding Claim 9, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 8, including a first portion and second portion of the steering column support that comprise a molded polymeric material. 
Regarding Claim 10, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 9, wherein the first structural arm and the second structural arm comprise a molded polymeric material. 
Regarding claim 11, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 1, including two interlocking features that occupy the same of the one or more longitudinal channels at the same time. 
Regarding Claim 12, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 8, including one or more mounting brackets. 
 discloses the instrument panel assembly of claim 1, including one or more mounting arms.
Regarding Claim 14, discloses the instrument panel assembly of claim 8, wherein the plurality of positioning brackets and the one or more mounting arms connect and support one or more instrument panels, one or more dash panels, one or more knee guards, a glove box, or a combination thereof (standard items on instrument panel).
Regarding Claim 15, European reference ‘578 discloses the instrument panel assembly of claim 1 does not show wherein the center support bracket is made of steel.
 It is well known in the vehicle art to make vehicle components out of steel due to the properties of the metal such as hardness, toughness and tensile strength. 
Regarding Claim 16, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 1, wherein the center support bracket comprises a molded polymeric material. 
 discloses the instrument panel assembly of claim 1, wherein the first beam overlaps the second beam by about 2 inches to about 7 inches. 
Claims 1, 3, 4, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over French document FR 3 000 007in view in view of PCT reference WO 03/045763 A1.
Regarding claim 1, French document FR 3 000 007 discloses an instrument panel assembly comprising: a cross member (1) including a first beam (2a); and a second beam (2b); a center support assembly (3) (molded plastic) including: a first structural arm (10);  a second structural arm (10); and  a center support bracket (11, 12, 13); and a steering column support (7); wherein the first beam (2a) is hollow and has a larger diameter at its widest cross section than the second beam (2b), and the second beam (2b) is adapted to slide into and be received by the first beam (2a) as shown in Figure 1. 
However, French reference ‘007 does not show wherein one or more of the first beam and the second beam include one or more longitudinal channels on an exterior.
PCT reference WO 03/045763 A1 teaches a beam including longitudinal channels (158, 160) on an exterior form internal protrusions (158, 160) on an inner surface of the first beam and steering column support (168) as shown in Figure 3 and the cross member is fabricated from pultruded thermoplastic.

Regarding claim 3, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 1, wherein the one or more longitudinal channels of the first beam but does not show form one or more internal protrusions on an inner surface of the first beam. 
Regarding Claim 4, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly claim 1, wherein the first structural arm of the center support assembly and the second beam complement each other when inserted into the first beam, but does not show engaging one or more internal protrusions of the first beam, and filling a portion of an interior of the first beam. 
Regarding claim 6, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 3, wherein the steering column support includes a first portion and a second portion, the first portion and the second portion both include one interlocking features that engage one 
Regarding Claim 19, Great Britain reference GB 2 363 098 A, as modified, discloses the instrument panel assembly of claim 1, wherein the first and second beam are formed of a pultruded polymeric material. 
Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over French document FR 3 000 007in view of Great Britain reference GB 2 363 098 A as applied to claim 1 above, and further in view of German reference DE 10 2012 021493 A1
Regarding Claim 22, European reference ‘578 discloses the instrument panel assembly of claim 1 but does not show pultruding the first beam; pultruding the second beam; molding a plurality of support arms; connecting the first and second beams to the plurality of support arms.
German reference DE 10 2012 021493 A1 teaches a method for forming the instrument panel of claim 1, comprising: pultruding the first beam (see paragraph [0009]); pultruding the second beam (see paragraph [0009]); molding a plurality of support arms (11, 12, 13); connecting the first and second beams to the plurality of support arms (since at the end products are connected). 

Regarding Claim 23, European reference ‘578, as modified, discloses the method of claim 22, including molding the support arms around the pultruded first and second beams.
Regarding Claim 24, European reference ‘578, as modified, discloses the method of claim 22, including sliding the second beam into a portion of the first beam. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612


/LORI L LYJAK/Primary Examiner, Art Unit 3612